Appeal from an order of the Supreme Court, Erie County (Gerald J. Whalen, J.), entered October 30, 2008 in a personal injury action. The order denied the motion of *1408defendants Stroehmann Bakeries, L.C., George Weston Bakeries, Inc., and George Weston Limited to dismiss the complaint against them for failure to state a cause of action.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 11, 2009 and filed in the Erie County Clerk’s Office on May 22, 2009,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Martoche, Peradotto, Garni and Gorski, JJ.